DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL REJECTION in response to applicant’s claim amendments and arguments filed April 21, 2021.  Claims 1-5, 7-10, 12, and 13 are currently amended. Claims 1-13 are pending review in this correspondence.

Drawings
The drawings were received on April 21, 2021.  These drawings are acceptable.

Response to Amendment
Rejection of claim 1-13 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of applicant’s claim amendments and remarks filed April 21, 2021.
Rejection of claims 1-8 and 11 as being anticipated by Motadel (US 2005/0255005 A1) is withdrawn in view of applicant’s claim amendments and arguments filed April 21, 2021.
Rejection of claim 10 as being obvious over Motadel (US 2005/0255005 A1) in view of Motadel 2 (US 2011/0183433 A1) is withdrawn in view of applicant’s claim amendments and arguments.
Rejection of claim 12 as being obvious over Murayama (US 2016/0245803 A1) in view of Akashi (US 2012/0115238 A1) and Motadel (US 2005/0255005 A1) is withdrawn in view of applicant’s claim amendments and arguments.
Rejection of claim 13 as being obvious over Murayama (US 2016/0245803 A1) in view of Herbst (US 2016/0051979 A1), Akashi (US 2012/0115238 A1), and Motadel (US 2005/0255005 A1).

Claim Interpretation
With respect to claim 1, applicant has recited in the preamble, “A pipette tip to be attached to a pipette nozzle and used in a liquid delivery system performing….”  The claim appears to be drawn to the recited pipette tip.  Thus, for purposes of examination of this claim, the language drawn to the pipette tip is what will be given patentable weight (i.e. the language following “a pipette tip comprising” from lines 26-44 of the claim).  Any language drawn to the liquid delivery system is utilized with the pipette tip are considered to be intended use limitations.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As the prior art structure is identical to that recited in the claims, then it appears to be capable of performing the recited functions.  Any claims dependent upon claim 1 that are drawn to the use of said pipette tip in the liquid delivery system will be considered to have been met by the recited prior art with regard to the structural limitations of the pipette tip.  For example, claims 2-6 and 11 are drawn to the use of the pipette tip with the filmed vessel (or specifics of the filmed vessel), and thus, there are no additional structural limitations related to the pipette tip that would prevent a pipette tip from the cited prior art from performing the recitations.  However, claims 7-10 are drawn to structural details of the claimed pipette tip, and thus, any cited prior art will have to teach those structural limitations.
With respect to claim 13, the claim appears to be drawn to the specifics of a liquid delivery system (i.e. vessel, channel chip, pipette).  Thus, for purposes of examination of this claim, the language drawn to the structural features of the liquid delivery system are what will be given patentable weight.  Any language drawn to steps that the liquid delivery system performs are considered to be intended use limitations.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al (JP2008020376A) (original reference provided by applicant in IDS filed 1/23/2019; machine translation attached).
With respect to claim 1, Saito discloses a pipette tip (See Para. 0026 of attached translation) comprising:
A first part (S1) that includes the distal end of the pipette tip and has an outer diameter gradually increasing from a first distal end of the first part toward a first proximal end of the first part (See Fig. 4 reproduced below);
A second part (S2) that is arranged adjacent to the first part on the first proximal end, has an outer diameter being unchanged or gradually increasing from a second distal end of the second part toward a second proximal end of the second part, and has a smaller taper angle of an outer surface that 
A third part (S3) that is arranged adjacent to the second part on the second proximal end, has an outer diameter gradually increasing from a third distal end of the third part toward a third proximal end of the third part, and has a larger taper angle of an outer surface than the taper angle of the outer surface of the first part (See Fig. 4 reproduced below); and
A fourth part (S4) that is arranged adjacent to the third part on the third proximal end, has an outer diameter being unchanged or gradually increasing from a fourth distal end of the fourth part toward a fourth proximal end of the fourth part, and has a smaller taper angle of an outer surface than the taper angle of the outer surface of the third part (See Fig. 4 reproduced below).
With respect to the method steps recited in claims 1 and 2-6 and 11, as discussed in the claim interpretation section above, these limitations are considered to be met because the cited reference to Saito anticipates the structural limitations of the claimed pipette tip.  As the structure is the same as that claimed, then it appears to be capable of performing the recited functions.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claimed limitations.  
With respect to claim 7, Saito depicts that a taper angle (θ1-θ4) of an inner surface in a portion from the distal end of the pipette tip to the fourth proximal end of the fourth part is constant from the distal end of the pipette tip the fourth proximal end of the fourth part, or changes one or two times between the distal end of the pipette tip to the fourth proximal end of the fourth part (See Fig. 4 reproduced above for depiction of change in inner taper of the pipette tip changes at least at the intersection between S1 and S2, S2 and S3, and S3 and S4, labeled, respectively, as d2, d3, and d4).
With respect to claim 8, Saito depicts that a number of inflection part in which the taper angle .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Saito fails to disclose that a taper angle of an outer surface of the second part is 5 degrees or less.
Motadel 2 teaches the structure of pipette tips, wherein the external appearance of pipette tips may differ, and certain pipette tips can comprise a continuous tapered wall forming a central channel or tube that is roughly circular in horizontal cross section, in some embodiments.  A pipette tip can have any cross-sectional geometry that results in a tip that (i) provides suitable flow characteristics, and (ii) can be fitted to a dispenser (e.g., pipette), for example (See Para. 0064).  The wall of the distal section of a pipette tip sometimes is continuously tapered from the wider portion, which is in effective connection with the proximal section, to a narrower terminus.  The wall of the distal section (20) of the pipette, in some embodiments, forms a stepped tapered surface.  The angle of each taper in a distal section is between about zero degrees to about thirty degrees from the central longitudinal vertical axis of the pipette tip (e.g., about 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29 or 30 degrees) (See Fig. 1B and Para. 0069).
Although Motadel 2 does not disclose that the taper angle of the outer surface of the distal section is specifically less than 5 degrees, there is a disclosure that the angle of taper can specifically be about 0, 1, 2, 3, 4, and 5 degrees, which is commensurate with the range claimed.
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the lower taper range taught by Motadel 2 into the outer surface of the second part of Saito for the purpose of providing a decreased wall thickness, thus reducing the amount of material required to form the tip.

12 is/are rejected under 35 U.S.C. 103 as being obvious over Murayama et al (US 2016/0245803 A1) in view of Akashi et al (US 2012/0115238 A1), and further in view of Saito et al (JP2008020376A).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
With respect to claim 12, Murayama discloses a liquid delivery method comprising:
A step of injecting a liquid (washing liquid 72) retained in the pipette tip into a channel (fine flow channel 22) in a state where the pipette tip is inserted through a film (hermetic seal 32) into a pipette tip insertion part (discharge/suction section 30) of a channel chip (sensor chip 10) having the channel and the pipette tip insertion part, the pipette tip insertion part being connected to one end of the channel and having an opening closed with the second film (See Figs. 5a-b and Paras. 0102-0103); and
A third step of sucking a liquid (washing fluid 72) in the channel into the pipette tip in a state where the pipette tip is inserted through the second film into the pipette tip insertion part of the channel chip (See Fig. 5c and Paras. 0104-0106).
Regarding the limitation of A > B, the examiner has found that the specification contains no disclosure of any unexpected results arising therefrom, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of A > B when the pipette tip is inserted deeper into a vessel in the first step then when it is inserted in the pipette tip insertion part in the second and third steps, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the 
The applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though the applicant’s modification may result in great improved utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136; MPEP 2144.05(II)(A).
No probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions that one of ordinary skill in the art would find obvious for the purposes of merely changing the dimensions to obtain different results.  Graham v. John Deere Co., 148 USPQ 459.
Accordingly, the examiner argues that this ratio is arbitrary and thus obvious over the prior art.  See MPEP 2144.05(II)(III).
Murayama fails to disclose a first step of sucking a liquid contained in a vessel into a pipette tip in a state where the pipette tip is inserted through a first film into the vessel of which an opening is closed with the first film or the specifics of the structure of the pipette tip used to dispense and aspirate the liquid.
Akashi teaches a nucleic acid extraction kit that includes a vessel (reagent container 1) having a region in which reagent wells are arrayed (See Fig. 2 and Para. 0050).  In order to prevent incorporation of foreign matter or other contamination, a protective member (such as a protective film 14a) is provided on top of reagents wells 2 to 9 of the reagent container.  The protective film covers at least the 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the reagent container and method of suctioning a liquid as taught by Akashi as the first step of the liquid delivery method disclosed by Murayama for the purpose of reducing cross-contamination by providing a separate vessel for the wash liquid and/or other reagents.
The combination of Murayama and Akashi fail to teach the specifics of the configuration of the pipette tip.
Saito teaches a pipette tip (See Para. 0026 of attached translation) comprising:
A first part (S1) that includes the distal end of the pipette tip and has an outer diameter gradually increasing from a first distal end of the first part toward a first proximal end of the first part (See Fig. 4 reproduced below);
A second part (S2) that is arranged adjacent to the first part on the first proximal end, has an outer diameter being unchanged or gradually increasing from a second distal end of the second part toward a second proximal end of the second part, and has a smaller taper angle of an outer surface that a taper angle of an outer surface of the first part, wherein the second part is longer than the first part (l2 is greater than l1, See Para. 0009 and 0026), (See Fig. 4 reproduced below);
A third part (S3) that is arranged adjacent to the second part on the second proximal end, has an outer diameter gradually increasing from a third distal end of the third part toward a third proximal end 
A fourth part (S4) that is arranged adjacent to the third part on the third proximal end, has an outer diameter being unchanged or gradually increasing from a fourth distal end of the fourth part toward a fourth proximal end of the fourth part, and has a smaller taper angle of an outer surface than the taper angle of the outer surface of the third part (See Fig. 4 reproduced below).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the specifics of the structure of the pipette tip of Saito into the pipette tip taught by combined Murayama and Akashi to provide a pipette with greater accuracy by reducing the inner volume of the tip, as less air must be displaced in order to aspirate and dispense small aliquots of liquid.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 13 is/are rejected under 35 U.S.C. 103 as being obvious over Murayama et al (US 2016/0245803 A1) in view of Herbst et al (US 2016/0051979 A1), further in view of Akashi et al (US 2012/0115238 A1), and further in view of Saito et al (JP2008020376A).
	With respect to claim 13, Murayama discloses a system comprising:

A pipette (pipette 70) (See Fig. 5a and Para. 0064).
Murayama fails to disclose that the pipette has a pipette nozzle and a pipette tip attached to the pipette nozzle.
Herbst teaches the specifics of a pipette tip (pipette tip article 10) that is used with a pipette (pipettor shaft 400) and attached to said pipette via a shaft contact region (405) of the pipette (See Figs. 4-5 and Paras. 0029-0030).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the pipette with the nozzle and removable tip of Herbst into the pipette configuration of the liquid delivery system of Murayama for the purpose of allowing a user to utilize pipette tips with different volume depending upon the size of the components of the system being utilized.
The combination of Murayama and Herbst fails to disclose the inclusion of a vessel that has an opening closed with a first film and contains a liquid inside, the inclusion of a pipette nozzle with a pipette tip attached to the pipette nozzle, or the specifics of the structure of the pipette tip.
Akashi teaches a nucleic acid extraction kit that includes a vessel (reagent container 1) having a region in which reagent wells are arrayed (See Fig. 2 and Para. 0050).  In order to prevent incorporation of foreign matter or other contamination, a protective member (such as a protective film 14a) is provided on top of reagents wells 2 to 9 of the reagent container.  The protective film covers at least the open surface of each of the reagent wells, and the film is formed from a material that has a level of strength that can be pierced by the tip of a dispensing pipette used during a dispensing or suction process, wherein the dispensing pipette can simply be pierced through the protective film from above to 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the reagent container and incorporated reagent as taught by Akashi into the liquid delivery system taught by combined Murayama and Herbst for the purpose of reducing cross-contamination by providing a separate vessel for the wash liquid and/or other reagents.
The combination of Murayama, Herbst, and Akashi fail to teach the specifics of the configuration of the pipette tip.
Saito teaches a pipette tip (See Para. 0026 of attached translation) comprising:
A first part (S1) that includes the distal end of the pipette tip and has an outer diameter gradually increasing from a first distal end of the first part toward a first proximal end of the first part (See Fig. 4 reproduced below);
A second part (S2) that is arranged adjacent to the first part on the first proximal end, has an outer diameter being unchanged or gradually increasing from a second distal end of the second part toward a second proximal end of the second part, and has a smaller taper angle of an outer surface that a taper angle of an outer surface of the first part, wherein the second part is longer than the first part (l2 is greater than l1, See Para. 0009 and 0026), (See Fig. 4 reproduced below);
A third part (S3) that is arranged adjacent to the second part on the second proximal end, has an outer diameter gradually increasing from a third distal end of the third part toward a third proximal end of the third part, and has a larger taper angle of an outer surface than the taper angle of the outer surface of the first part (See Fig. 4 reproduced below); and
A fourth part (S4) that is arranged adjacent to the third part on the third proximal end, has an outer diameter being unchanged or gradually increasing from a fourth distal end of the fourth part 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the specifics of the structure of the pipette tip of Saito into the pipette tip taught by combined Murayama and Akashi to provide a pipette with greater accuracy by reducing the inner volume of the tip, as less air must be displaced in order to aspirate and dispense small aliquots of liquid.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the specifics of the structure of the pipette tip of Saito into the pipette tip taught by combined Murayama, Herbst, and Akashi to provide a pipette with greater accuracy by reducing the inner volume of the tip, as less air must be displaced in order to aspirate and dispense small aliquots of liquid.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest cited prior art of reference fails to disclose or fairly teach that there is no inflection part in which a taper angle of an inner surface decreases from a distal end side toward a proximal end side on an inner surface of a portion with a volume of 50µL on a distal end side.

Response to Arguments
Applicant’s arguments filed April 21, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        July 31, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798